Citation Nr: 1403741	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, previously characterized as borderline personality disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Following an April 2012 Board decision, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand.  In that Joint Motion, the parties agreed that the Board's April 2012 decision failed to ensure that the RO had adequately complied with the Board's prior instructions in a December 2010 remand as required by Stegall v. West, 11 Vet. App. 268 (1998).

In December 2010, the Board had instructed the RO to schedule the Veteran for a VA examination and for the examiner to comment on particular contentions made by the Veteran regarding particular experiences in service that he alleged contributed to his current psychiatric problems.  However, the examiner did not provide the requested comment in her opinion.  Because RO compliance with remand directives is not optional or discretionary, the Veteran's appeal shall be remanded to obtain an addendum medical opinion.

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reason for Remand: To obtain an addendum medical opinion.

In December 2010, the Board remanded the Veteran's appeal to provide the Veteran another VA examination based on contentions made during his August 2010 hearing that he developed a psychiatric disability as a result of several incidents during service.  He testified that he had trouble with recruits while in boot camp and felt threatened and harassed.  He also reported that he witnessed a private boat/yacht explode while serving on board the U.S.S. Peleliu.  Additionally, he indicated that the U.S.S. Peleliu had an electrical fire, and during the evacuation, he fell while carrying a stretcher and had to be rescued.  He testified these incidents led to his diagnosis of bipolar disorder.

The Board noted that official records indicate a fire occurred on the U.S.S. Peleliu in June 1989 and that the Veteran's service on the ship at that time was confirmed.  Also, there is evidence in VA treatment records from 1989 corroborating the Veteran's contention that he had problems with other service members.  Although the explosion of the yacht could not be confirmed, for the purposes of the remand, the Board conceded that the incident occurred.

In October 2007 and January 2010, the Veteran underwent VA examinations with the same examiner.  The diagnoses were bipolar disorder, polysubstance dependence, and personality disorder with antisocial and borderline features.  The examiner indicated the Veteran had manifested symptoms of antisocial personality disorder well before military service.  

In December 2010, the Board found another examination was necessary specifically because the opinions did not address the Veteran's contentions that the two fires he observed and the trouble he experienced with other soldiers contributed to the development of his current psychiatric problems.  The Board also noted that there was no indication of any psychiatric symptoms or disability on his November 1988 entrance examination, and therefore, the Veteran was presumed sound upon entrance into service.  To rebut that presumption, VA must demonstrate by clear and unmistakable evidence that a psychiatric disability existed before the Veteran's acceptance into service, and there must be clear and unmistakable evidence that such disability was not aggravated during the Veteran's period of active duty.  An additional examination was needed to obtain an opinion as to whether such clear evidence did exist.

In the December 2010 remand instructions, the Board directed the VA examiner to diagnose any psychiatric disorders currently present, to indicate whether there was clear evidence that the Veteran had a psychiatric disability prior to service and, if so, whether it was clear the Veteran's pre-existing disability was not aggravated during service.  As part of these instructions, the Board asked the examiner to "comment on the Veteran's contentions that witnessing two fires and feeling threatened by other service members contributed to his current psychiatric disability."

In January 2011, a VA examiner reviewed the claims file and interviewed the Veteran.  Following a review of symptoms and the Veteran's history, the examiner diagnosed bipolar current depression, polysubstance dependency, and personality disorder NOS cluster B traits.  As instructed by the Board, the examiner provided an opinion as to whether the Veteran had a psychiatric disorder prior to entering military service and focused on evidence of a 1985 suicide attempt and the Veteran's inconsistent testimony regarding his usage of drugs that contradicted objective medical evidence of record.  She opined: "There is clear evidence that the [Veteran] had a mood disorder prior to entering the military."  The examiner also provided the opinion that "[h]is military service did not aggravate the course of his bipolar disorder" and concluded that the Veteran "has had difficulties throughout his life and his illness has progressed in a manner that would be expected from someone with bipolar disorder, personality disorder and heroin dependency."

Although the examiner did state her opinion that there was "no supporting evidence" that the Veteran's "experiences in the military had or has an effect on the course of [his] bipolar disorder", she did not specifically comment on what effect the fires or the Veteran's troubles with other soldiers, if conceded, may have had on his psychiatric disability.  Thus, the opinion is rendered inadequate as the specific evidence pointed to by the Board in its December 2010 instructions was not addressed.  Also notable is that the October 2007 and January 2010 examination opinions were originally found to be inadequate because the examiner had not considered that same evidence.

To give the Veteran every opportunity and to afford him due process, the Board now remands the appeal for an addendum opinion to be given in light of the specific evidence concerning the Veteran's alleged in-service stressors.  The Board notes that the Veteran has submitted various statements in support of claim that pertain to these alleged stressors.  See, i.e., Veteran's March 2010 Statement in Support of Claim (regarding witnessing the explosion of a yacht from onboard the U.S.S. Peleliu).  These statements should be considered on remand, along with the testimony presented at the August 2010 hearing before the Board.

The Board notes that the Veteran's DD-214 indicates he was honorably discharged from the service due to "personality disorders".  Notably, congenital or developmental defects (including personality disorders) are not diseases or injuries for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  Therefore, the examiner's focus should be on currently diagnosed psychiatric disabilities, other than personality disorders, that may be related to or may have been aggravated by the Veteran's period of service.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with the most recent VA treatment records, if any.

2.  Thereafter, return the claims file, including any evidence in Virtual VA that is not contained in the claims file, and this REMAND to the examiner who provided the January 2011 examination, or, if the January 2011 VA examiner is unavailable, to another suitably qualified VA examiner for a addendum opinion as to the nature and etiology of any diagnosed psychiatric disorders.

The examiner is requested to review all pertinent records, to include all the Veteran's statements in support of claim and statements by the Veteran and his representative during the August 2010 hearing before the Board.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Is it undebatable that a currently diagnosed psychiatric disorder/s, other than a personality disorder, pre-existed the Veteran's entrance onto active duty in November 1988? 

(b) If the answer to (a) above is yes, is it undebatable that the Veteran's psychiatric disorder/s was or were not aggravated during his period of active duty from November 1988 to August 1989?  In other words, is it undebatable that there was no permanent worsening in severity during service?

(c) If the answer to (a) above is no, is it at least as likely as not that any currently diagnosed psychiatric disorder, to include bipolar disorder or posttraumatic stress disorder (PTSD) if appropriate, originated during the Veteran's period of service from November 1988 to August 1989 or is otherwise related thereto?

The examiner should specifically comment on the Veteran's contentions that witnessing two fires during service and feeling threatened by other service members contributed to or exacerbated his current psychiatric disorder/s and acknowledge his period of absence without leave and hospitalization prior to discharge from active duty.

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


